                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )  Case No. 3:18-cv-00749
              Plaintiffs,                    )  Chief Judge Waverly D. Crenshaw, Jr.
v.                                           )  Magistrate Judge Joe B. Brown
                                             )
Anthem Sports & Entertainment Corp., and     )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
_________________________________________ )

     DEFENDANT ANTHEM WRESTLING EXHIBITIONS, LLC’S RESPONSE TO
       PLAINTIFFS’ MOTION FOR LEAVE FOR INTERLOCUTORY APPEAL

          Defendant Anthem Wrestling Exhibitions, LLC (“Anthem Wrestling”), by and through its

undersigned counsel, and for its response to Plaintiffs’ Motion for Leave for Interlocutory Appeal

states:

                                         INTRODUCTION

          Certifying an order for interlocutory appeal under 28 U.S.C. § 1292(b) is an extraordinary

remedy that is granted rarely and in only exceptional circumstances. This case, which involves

the aftermath of a failed merger between Plaintiffs and Anthem Wrestling, is far from exceptional.

In their motion, which only seeks review of the Court’s dismissal of their copyright claims,

Plaintiffs misstate the legal standard under § 1292(b) by conflating two of the three required

factors. Further, Plaintiffs’ arguments, when viewed in light of their entire complaint, quickly

demonstrate that no valid grounds exist for immediate appellate review because: (1) the Court’s

dismissal of Plaintiffs’ copyright infringement claim does not involve a controlling question of

law; (2) the Court correctly applied the Supreme Court’s recent decision in Fourth Estate Public

Benefit Corp. v Wall-Street.com, LLC, 139 S. Ct. 881 (2019) (“Fourth Estate”) such that no




    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 1 of 7 PageID #: 772
substantial ground for difference of opinion exists; and, (3) given that Plaintiffs have twelve other

pending claims, including claims covering Anthem Wrestling’s allegedly wrongful disposal of the

master copies of “GFW Amped” content that was the basis of Plaintiffs’ copyright claims,

immediate appeal will not materially advance the ultimate termination of this litigation.

Accordingly, Plaintiffs’ motion for leave for interlocutory appeal should be denied.

                                          ARGUMENT

       Interlocutory appeals in the federal system are disfavored because they represent a

departure from the long-standing final judgment rule. Novacor Chemicals, Inc. v. GAF Corp., 164

F.R.D. 640, 643-44 (E.D. Tenn. 1996). Avoidance of piecemeal appeals “is preferable except in

the extraordinary type of case contemplated by § 1292(b).” Cardwell v. Chesapeake & Ohio Ry.

Co., 504 F.2d 444, 446 (6th Cir. 1974). For this reason, the Sixth Circuit repeatedly has held that

“[r]eview under §1292(b) should be sparingly granted and then only in exceptional cases.” Vitols

v. Citizens Banking Co., 984 F.2d 168, 170 (6th Cir. 1993); In re City of Memphis, 293 F.3d 345,

350 (6th Cir. 2002).

       Specifically, a district court may certify an order for interlocutory appeal only when: (1)

the order involves a controlling question of law, (2) a substantial ground for difference of opinion

exists regarding the correctness of the decision, and (3) an immediate appeal may materially

advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b); In re City of Memphis,

293 F.3d at 350. The proponent of the interlocutory appeal has the burden of showing that all three

of the statutory criteria are met. In re Facebook, Inc., IPO Sec. & Derivative Litig., 986 F. Supp.

2d 524, 529-30 (S.D.N.Y. 2014); Lang v. Crocker Park, LLC, No. 1:09-CV-1412, 2011 WL

3297865, at *5 (N.D. Ohio July 29, 2011) (“It is well-established that all three statutory

requirements must be met for the court to certify an appeal under § 1292(b)”).



                                                 2

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 2 of 7 PageID #: 773
       Even if these prerequisites are met, interlocutory appeal is not guaranteed because of the

mandate that § 1292(b) be strictly limited to only those exceptional circumstances that justify a

departure from the final judgment rule. In re Facebook, 986 F. Supp. 2d at 529-30 (citations and

quotations omitted). If there are any doubts whether an interlocutory appeal is appropriate, the

question is resolved in favor of finding the order non-appealable. United States v. Stone, 53 F.3d

141, 143-144 (6th Cir. 1995).

       In their motion, Plaintiffs conflate and combine the first two factors of a § 1292(b) analysis,

which are distinct inquires. As discussed below, when viewed under established case law,

Plaintiffs’ motion falls far short of establishing the presence of the § 1292(b) statutory criteria or

other exceptional circumstances.

   1. There Is No Issue Of Controlling Law

       A question of law is controlling “if it could materially affect the outcome of the case.” In

re City of Memphis, 293 F.3d at 351. For instance, “[a]mong the categories of rulings that may be

obviously suited for interlocutory appeal within the general criteria of the statute are those

rejecting-or, without final judgment, accepting-challenges to subject matter jurisdiction.” Winnett

v. Caterpillar, Inc., No. 3:06CV00235, 2007 WL 2123905, at *4 (M.D. Tenn. July 20, 2007).

Stated another way, controlling questions of law involve “abstract legal issues,” rather than issues

that might be free from a factual contest. Sigma Fin. Corp. v. Am. Int’l Specialty Lines Ins. Co.,

200 F. Supp. 2d 710, 724 (E.D. Mich. 2002); Jeffrey Owen & Associates v. Puget Plastics Corp.,

No. 00-CV-75258-DT, 2002 WL 1480825, at *2 (E.D. Mich. June 21, 2002) (court’s interpretation

of statute, although question of law, was not a controlling question of law under section 1292(b)).

Significantly, “[t]he court’s application of the law to a novel factual situation is not considered a




                                                  3

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 3 of 7 PageID #: 774
controlling question of law for § 1292(b) purposes.” Patrick v. A. K. Steel Corp., No. 1:05-CV-

000681, 2008 WL 11351555, at *2 (S.D. Ohio May 29, 2008).

       This case does not present the type of abstract question of law that warrants interlocutory

appeal. In their motion, Plaintiffs spend significant effort attempting to explain how this case

involves a unique factual situation not previously considered by any court nor contemplated by the

Supreme Court in Fourth Estate. Putting aside the veracity of those claims, even if true, novel

facts being applied to established law does not constitute a question of controlling law. In

dismissing Plaintiffs’ copyright infringement claim, the Court was applying the facts of this case

to controlling and very recent Supreme Court case law that Plaintiffs must have registered their

copyrights or been refused registration before they can maintain a suit for copyright infringement.

As the Court correctly stated, “[w]hatever the reason that the registration process was never

completed dooms Plaintiffs’ copyright claim.” [Dkt. 79, PageID# 674]. The lack of an issue of

controlling law likewise dooms Plaintiffs’ motion.

       2.      No Substantial Ground For Difference Of Opinion Exists

       “District courts in this circuit have interpreted ‘a substantial ground for difference of

opinion ... regarding the correctness of the decision’ to mean when ‘(1) the question is difficult,

novel and either a question on which there is little precedent or one whose correct resolution is not

substantially guided by previous decisions; (2) the question is difficult and of first impression; (3)

a difference of opinion exists within the controlling circuit; or (4) the circuits are split on the

question.’” In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (emphasis added). “A party’s

strong disagreement with the Court’s ruling is not sufficient for there to be a ‘substantial ground

for difference.’” Couch v. Telescope Inc., 611 F.3d 629, 633-34 (9th Cir. 2010); see Am. Tel. &




                                                  4

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 4 of 7 PageID #: 775
Tel. Co. v. N. Am. Indus. of New York, Inc., 783 F. Supp. 810, 814 (S.D.N.Y. 1992) (difference of

opinion must be “substantial,” and not “merely metaphysical.”)

        Here, none of the above situations are present. While the question may previously have

been difficult, after Fourth Estate, it is clear that plaintiffs have to have registered their copyright

or had their registration rejected prior to maintaining a suit for copyright infringement. Plaintiffs’

arguments focus on their disagreement with the Supreme Court’s, and by extension this Court’s,

interpretation of the Copyright Act by not carving out an exception. Plaintiffs’ disagreement is

further evidenced by their pleas to equity and hypothetical doomsday scenarios where “future

defendants…could avoid a claim of copyright infringement by destroying the sole copy of a work

to deny the ability to file the required deposit copy.” [Dkt. 84, PageID#713]. While Anthem

Wrestling denies that it infringed Plaintiffs’ copyrights or improperly disposed of the master copies

of “GFW Amped” content, it is clear that Plaintiffs’ theoretical arguments are insufficient to

establish a substantial ground for difference of opinion. Finally, Plaintiffs’ reference to a single

sentence of the Court’s Order that “Plaintiffs have no rights under the Copyright Act, and their

copyright claim will be dismissed” to claim this Court misapplied Fourth Estate is baseless. A

plain reading of the Court’s Order clearly shows that the Court was referencing the Plaintiffs’

rights to sue Anthem Wrestling under the Copyright Act.

        3.      Certification Would Not Materially Advance The Resolution Of This
                Litigation

        “When litigation will be conducted in substantially the same manner regardless of [the

court's] decision, the appeal cannot be said to materially advance the ultimate termination of the

litigation.” In re City of Memphis, 293 F.3d at 351, quoting White v. Nix, 43 F.3d 374, 378-379

(8th Cir. 1994). Here, regardless of Plaintiffs’ copyright claims, this litigation will be conducted

in substantially the same manner due to the nature and extent of Plaintiffs’ other claims. For

                                                   5

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 5 of 7 PageID #: 776
instance, because Plaintiff Jeffrey Jarrett performs in the “GFW Amped” content, Anthem

Wrestling’s allegedly unlawful displays of the “GFW Amped” content will be at issue through

Plaintiffs’ Tennessee Personal Rights Protection Act claims as well as their trademark claims for

Anthem Wrestling’s allegedly unauthorized use of the GFW mark. Further, Plaintiffs’ argument

that Anthem Wrestling’s improper disposal of the “GFW Amped” masters will go unpunished if

their copyright claims are dismissed is directly contradicted by Plaintiffs’ claims for conversion,

trover, and negligence. When the totality of Plaintiffs’ other claims against Anthem Wrestling are

viewed, there is no legitimate basis to claim that immediate appellate review will materially

advance the ultimate termination of the litigation.

                                          CONCLUSION

          For the foregoing reasons, Plaintiffs’ motion for leave for interlocutory appeal should be

denied.



Dated: July 17, 2019                           Respectfully submitted,



                                               BASS, BERRY & SIMS PLC


                                               /s/ Paige W. Mills
                                               Paige W. Mills (TN #016218)
                                               150 Third Avenue So, Suite 2800
                                               Nashville, TN 37201
                                               Tel: (615)742-6200
                                               pmills@bassberry.com

                                               Attorneys for Defendant Anthem Wrestling
                                               Exhibitions, LLC




                                                  6

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 6 of 7 PageID #: 777
                                CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, I electronically filed the foregoing document with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 Sara R. Ellis
 MILLER LEGAL PARTNERS, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219




                                                            /s/ Paige W. Mills




                                                7

    Case 3:18-cv-00749 Document 88 Filed 07/17/19 Page 7 of 7 PageID #: 778
